Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-18 in the reply filed on February 09, 2022 is acknowledged. Non-elected invention of Group II, claims 19-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-18 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 12/08/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by over Lee (CN 109841655, hereinafter as Lee ‘655).
Regarding Claim 11, Lee ‘655 teaches a display panel, comprising: 
a TFT substrate (Fig. 4, (SUB); [0055]); 
a flat layer (IN; [0057]) disposed on the TFT substrate; 
a pixel definition layer (BN; [0055]) disposed on the flat layer, wherein the pixel definition layer is provided with a plurality of first openings thereon; 
an OLED device layer comprising an anode (E1), an OLED light-emitting layer (OL), and a cathode (E2) stacked on the flat layer from bottom to top sequentially, wherein the OLED light-emitting layer is disposed in the first opening; and 
a light-shielding layer (Fig. 5, (LS); [0076]) disposed on a side of the pixel definition layer away from the TFT substrate.  

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 109841655, hereinafter as Lee ‘655) in view of Murata (US 2008/0032039, hereinafter as Mura ‘039).
Regarding Claim 1, Lee ‘655 teaches a display panel, comprising: 
a TFT substrate (Fig. 4, (SUB); [0055]); 
a flat layer (IN; [0057]) disposed on the TFT substrate; 
a pixel definition layer (BN; [0055]) disposed on the flat layer, wherein the pixel definition layer is provided with a plurality of first openings thereon; the pixel definition layer is made of an organic material such as polyimide…etc (see para. [0060]).
an OLED device layer comprising an anode (E1), an OLED light-emitting layer (OL), and a cathode (E2) stacked on the flat layer from bottom to top sequentially, wherein the OLED light-emitting layer is disposed in the first opening; and 
a light-shielding layer (Fig. 5, (LS); [0076]) disposed on a side of the pixel definition layer away from the TFT substrate.  
Thus, Lee ‘655 is shown to teach all the features of the claim with the exception of explicitly the features: “the pixel definition layer is made of a hydrophilic material”.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 by having the pixel definition layer is made of a hydrophilic material for the purpose of improving the adhesion/uniformity of the pixel definition layer/partition wall of the light emitting diode device (see para. [0064]) as suggested by Mura ‘039.
Furthermore, it has been held to be within the general skill of a worker in the art to select a hydrophilic material for the pixel definition layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a hydrophilic material for the pixel definition layer in order to improve display quality/performance of the display device.

    PNG
    media_image1.png
    764
    1029
    media_image1.png
    Greyscale

                                       Fig. 5 (Lee ‘655)

Regarding Claims 2 and 12, Lee ‘655 teaches a plurality of second openings spaced apart from and disposed alternately with the plurality of first openings (see Fig. 5); the light-shielding layer (LS) comprises a first light-shielding layer (the portion fitted into the hollow portion BH, see Fig. 5; [0078]) and a second light-shielding layer (the portion protruding outward from the bank BN), the first light-shielding layer covers an inner sidewall of the second opening, and the second light-shielding layer is located on a side of the first light-shielding layer away from the TFT substrate.  

Regarding Claims 3 and 13, Lee ‘655 and Mura ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a hydrophobicity of the second light-shielding layer is gradually increased in a direction from a position close to the TFT substrate toward a position away from the TFT substrate”.  
However, it has been held to be within the general skill of a worker in the art to select a hydrophobicity of the second light-shielding layer (e.g. gradually increased hydrophobicity characteristic) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a hydrophobicity of the second light-shielding layer in order to improve display quality/performance of the display device.

Regarding Claims 4 and 14, Lee ‘655 teaches an orthographic projection of the second light-shielding layer on the TFT substrate covers an orthographic projection of the first light-shielding layer on the TFT substrate (see Fig. 5).  



Regarding Claims 6 and 16, Lee ‘655 teaches a cover plate disposed opposite to the TFT substrate, the cover plate (CF) comprises a plurality of color resist units, each color resist unit comprises a plurality of color resist and a black matrix (BM) disposed between two adjacent color resists, and the black matrix is disposed corresponding to the second light-shielding layer (see Fig. 6; [0069]).  

Regarding Claim 10, Lee ‘655 teaches the second light-shielding layer (LS).
Thus, Lee ‘655, Mura ‘039 and Chae ‘116 are shown to teach all the features of the claim with the exception of explicitly the features: “a cross-sectional shape of the second light-shielding layer is a regular trapezoid”.  
However, it has been held to be within the general skill of a worker in the art to select a shape (e.g. a regular trapezoid shape) of the second light-shielding layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘655 and Mura ‘039 as applied to claim 6 above, and further in view of Chae (US 2015/0370116, hereinafter as Chae ‘116). 

Thus, Lee ‘655 and Mura ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of support pillars”.
However, Chae ‘116 teaches a plurality of support pillars (or column spacers (272/274/276); see Fig. 6, [0077] and [0084]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 and Mura ‘039 by having a plurality of support pillars for the purpose of maintaining a cell gap/a distance between substrates (see para.  [0078]) of the light emitting device as suggested by Chae ‘116.

Regarding Claims 8 and 18, Lee ‘655 teaches a protective layer (or barrier layer; see Fig. 10; [0100]) and the second light-shielding layer (BM).
Chae ‘116 teaches a plurality of support pillars.
Thus, Lee ‘655, Mura ‘039 and Chae ‘116 are shown to teach all the features of the claim with the exception of explicitly the features: “the protective layer disposed between the support pillar and the second light-shielding layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protective layer that can be arranged in any order, thus the protective layer disposed between the support pillar and the second light-shielding layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of 

Regarding Claim 9, Chae ‘116 teaches a peripheral region between the cover plate and the TFT substrate is further provided with a frame sealant (290; [0086]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2018/0130865 A1)			
Yamazaki et al. (US 2013/0009194 A1)		
Chung et al. (US 2012/0299472 A1)
Yamada et al. (US 2011/0254437 A1)
Shim et al. (US 2010/0157235 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829